Balio, J.
(dissenting). I respectfully dissent and would affirm *796on the ground that plaintiffs have not established as a matter of law that the ladder itself or the safety spikes attached to it were defective, nor have they established that the absence of any other safety device was a proximate cause of the accident (see, Felker v Corning Inc., 90 NY2d 219, 224; Zimmer v Chemung County Performing Arts, 65 NY2d 513, 524, rearg denied 65 NY2d 1054; Duda v Rouse Constr. Corp., 32 NY2d 405, 410). Thus, I conclude that plaintiffs did not meet their initial burden of establishing their entitlement to judgment on liability as a matter of law with respect to the Labor Law § 240 (1) claim. Even assuming that plaintiffs met their initial burden, I further conclude that defendants raised a triable issue of fact whether the actions of plaintiff David G. Adderly were the sole proximate cause of his injuries (see, Weininger v Hagedorn & Co., 91 NY2d 958, 960, rearg denied 92 NY2d 875). (Appeal from Order of Supreme Court, Erie County, LaMendola, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Hayes, Scudder, Kehoe and Balio, JJ.